

	

		II

		109th CONGRESS

		1st Session

		S. 408

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2005

			Mr. DeWine (for himself,

			 Mr. Dodd, Mr.

			 Hagel, Mr. Warner,

			 Mr. Corzine, Mr. Lieberman, Mr.

			 Lautenberg, Ms. Landrieu,

			 Mr. Jeffords, and

			 Mr. Salazar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide for programs and activities with respect to

		  the prevention of underage drinking.

	

	

		1.Short

			 title; table of contents

			

				(a)

				Short title

				This Act may be cited as the Sober Truth on Preventing

			 Underage Drinking Act, or the STOP Underage Drinking

			 Act.

			

				(b)

				Table of contents

				The table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Findings.

					Sec. 3. Definitions.

					Title I—Sense of Congress

					Sec. 101. Sense of Congress.

					Title II—Interagency coordinating committee; annual report

				card

					Sec. 201. Establishment of interagency coordinating committee

				to prevent underage drinking.

					Sec. 202. Annual report card.

					Sec. 203. Authorization of appropriations.

					Title III—National media campaign

					Sec. 301. National media campaign to prevent underage

				drinking.

					Title IV—Interventions

					Sec. 401. Community-based coalition enhancement grants to

				prevent underage drinking.

					Sec. 402. Grants directed at reducing higher-education alcohol

				abuse.

					Title V—Additional research

					Sec. 501. Additional research on underage drinking.

					Sec. 502. Authorization of appropriations.

				

			

			2.

			Findings

			The Congress finds as

			 follows:

			

				(1)

				Drinking alcohol under the

			 age of 21 is illegal in each of the 50 States and the District of Columbia.

			 Enforcement of current laws and regulations in States and communities, such as

			 minimum age drinking laws, zero tolerance laws, and laws and regulations which

			 restrict availability of alcohol, must supplement other efforts to reduce

			 underage drinking.

			

				(2)

				Data collected annually by the Department of Health and Human

			 Services shows that alcohol is the most heavily used drug by children in the

			 United States, and that—

				

					(A)

					more youths consume alcoholic beverages than use tobacco products

			 or illegal drugs;

				

					(B)

					by the end of the eighth grade, 45.6 percent of children have

			 engaged in alcohol use, and by the end of high school, 76.6 percent have done

			 so; and

				

					(C)

					the annual societal cost of

			 underage drinking is estimated at $53 to $58 billion.

				

				(3)

				Data collected by the Department of Health and Human Services and

			 the Department of Transportation indicate that alcohol use by youth has many

			 negative consequences, such as immediate risk from acute impairment; traffic

			 fatalities; violence; suicide; and unprotected sex.

			

				(4)

				Research confirms that the harm caused by underage drinking lasts

			 beyond the underage years. Compared to persons who wait until age 21 or older

			 to start drinking, those who start to drink before age 14 are, as adults, four

			 times more likely to become alcohol dependent; seven times more likely to be in

			 a motor vehicle crash because of drinking; and more likely to suffer mental and

			 physical damage from alcohol abuse.

			

				(5)

				Alcohol abuse creates long-term risk developmentally and is

			 associated with negative physical impacts on the brain.

			

				(6)

				Research indicates that adults greatly underestimate the extent

			 of alcohol use by youths, its negative consequences, and its use by their own

			 children. The IOM report concluded that underage drinking cannot be

			 successfully addressed by focusing on youth alone. Ultimately, adults are

			 responsible for young people obtaining alcohol by selling, providing, or

			 otherwise making it available to them. Parents are the most important channel

			 of influence on their children’s underage drinking, according to the IOM

			 report, which also recommends a national adult-oriented media campaign.

			

				(7)

				Research shows that public service health messages, in

			 combination with community-based efforts, can reduce health-damaging behavior.

			 The Department of Health and Human Services and the Ad Council have undertaken

			 a public health campaign targeted at parents to combat underage alcohol

			 consumption. The Ad Council estimates that, for a typical public health

			 campaign, it receives an average of $28 million per year in free media through

			 its 28,000 media outlets nationwide.

			

				(8)

				A significant percentage of the total alcohol consumption in the

			 United States each year is by underage youth. The Substance Abuse and Mental

			 Health Services Administration reports that the percentage is over 11

			 percent.

			

				(9)

				Youth are exposed to a significant amount of alcohol advertising

			 through a variety of media. Some studies indicate that youth awareness of

			 alcohol advertising correlates to their drinking behavior and beliefs.

			

				(10)

				According to the Center on Alcohol Marketing and Youth, in 2002,

			 the alcoholic beverage industry spent $927,900,000 on product advertising on

			 television, and $24,700,000 on television advertising designed to promote the

			 responsible use of alcohol. For every one television ad discouraging underage

			 alcohol use, there were 215 product ads.

			

				(11)

				Alcohol use occurs in 76

			 percent of movies rated G or PG and 97 percent of movies rated PG–13. The

			 Federal Trade Commission has recommended restricting paid alcohol beverage

			 promotional placements to films rated R or NC–17.

			

				(12)

				Youth spend 9 to 11 hours per week listening to music, and 17

			 percent of all lyrics contain alcohol references; 30 percent of those songs

			 include brand-name mentions.

			

				(13)

				Studies show that adolescents watch 20 to 27 hours of television

			 each week, and 71 percent of prime-time television episodes depict alcohol use

			 and 77 percent contain some reference to alcohol.

			

				(14)

				College and university presidents have cited alcohol abuse as the

			 number one health problem on college and university campuses.

			

				(15)

				According to the National Institute on Alcohol Abuse and

			 Alcoholism, two of five college students are binge drinkers; 1,400 college

			 students die each year from alcohol-related injuries, a majority of which

			 involve motor vehicle crashes; more than 70,000 students are victims of

			 alcohol-related sexual assault; and 500,000 students are injured under the

			 influence of alcohol each year.

			

				(16)

				According to the Center on Alcohol Marketing and Youth, in 2002,

			 alcohol producers spent a total of $58 million to place 6,251 commercials in

			 college sports programs, and spent $27.7 million advertising during the NCAA

			 men’s basketball tournament, which had as many alcohol ads (939) as the Super

			 Bowl, World Series, College Bowl Games and the National Football League’s

			 Monday Night Football broadcasts combined (925).

			

				(17)

				The IOM report recommended that colleges and universities ban

			 alcohol advertising and promotion on campus in order to demonstrate their

			 commitment to discouraging alcohol use among underage students.

			

				(18)

				According to the Government Accountability Office

			 (GAO), the Federal Government spends $1.8 billion annually to

			 combat youth drug use and $71 million to prevent underage alcohol use.

			

				(19)

				The GAO concluded that there is a lack of reporting about how

			 these funds are specifically expended, inadequate collaboration among the

			 agencies, and no central coordinating group or office to oversee how the funds

			 are expended or to determine the effectiveness of these efforts.

			

				(20)

				There are at least three major, annual, government funded

			 national surveys in the United States that include underage drinking data: the

			 National Household Survey on Drug Use and Health, Monitoring the Future, and

			 the Youth Risk Behavior Survey. These surveys do not use common indicators to

			 allow for direct comparison of youth alcohol consumption patterns. Analyses of

			 recent years’ data do, however, show similar results.

			

				(21)

				Research shows that school-based and community-based

			 interventions can reduce underage drinking and associated problems, and that

			 positive outcomes can be achieved by combining environmental and institutional

			 change with theory-based health education—a comprehensive, community-based

			 approach.

			

				(22)

				Studies show that a minority of youth who need treatment for

			 their alcohol problems receive such services. Further, insufficient information

			 exists to properly assist clinicians and other providers in their youth

			 treatment efforts.

			

			3.

			Definitions

			For purposes of this

			 Act:

			

				(1)

				The term binge

			 drinking means a pattern of drinking alcohol that brings blood alcohol

			 concentration (BAC) to 0.08 gm percent or above. For the typical adult, this

			 pattern corresponds to consuming 5 or more drinks (male), or 4 or more drinks

			 (female), in about 2 hours.

			

				(2)

				The term heavy drinking means five or more drinks

			 on the same occasion in the past 30 days.

			

				(3)

				The term frequent heavy drinking means five or

			 more drinks on at least five occasions in the last 30 days.

			

				(4)

				The term alcoholic beverage industry means the

			 brewers, vintners, distillers, importers, distributors, and retail outlets that

			 sell and serve beer, wine, and distilled spirits.

			

				(5)

				The term school-based prevention means programs,

			 which are institutionalized, and run by staff members or school-designated

			 persons or organizations in every grade of school, kindergarten through 12th

			 grade.

			

				(6)

				The term youth means persons under the age of

			 21.

			

				(7)

				The term IOM report means the report released in

			 September 2003 by the National Research Council, Institute of Medicine, and

			 entitled Reducing Underage Drinking: A Collective

			 Responsibility.

			

			I

			Sense of Congress

			

				101.

				Sense of Congress

				It is the sense of the

			 Congress that:

				

					(1)

					A multi-faceted effort is needed to more successfully address the

			 problem of underage drinking in the United States. A coordinated approach to

			 prevention, intervention, treatment, and research is key to making progress.

			 This Act recognizes the need for a focused national effort, and addresses

			 particulars of the Federal portion of that effort.

				

					(2)

					States and communities, including colleges and universities, are

			 encouraged to adopt comprehensive prevention approaches, including—

					

						(A)

						evidence-based screening, programs and curricula;

					

						(B)

						brief intervention strategies;

					

						(C)

						consistent policy enforcement; and

					

						(D)

						environmental changes that limit underage access to

			 alcohol.

					

					(3)

					Public health and consumer groups have played an important role

			 in drawing the Nation’s attention to the health crisis of underage drinking.

			 Working at the Federal, State, and community levels, and motivated by

			 grass-roots support, they have initiated effective prevention programs that

			 have made significant progress in the battle against underage drinking.

				

					(4)

					The alcohol beverage industry

			 has developed and paid for national education and awareness messages on illegal

			 underage drinking directed to parents as well as consumers generally. According

			 to the industry, it has also supported the training of more than 1.6 million

			 retail employees, community-based prevention programs, point of sale education,

			 and enforcement programs. All of these efforts are aimed at further reducing

			 illegal underage drinking and preventing sales of alcohol to persons under the

			 age of 21. All sectors of the alcohol beverage industry have also voluntarily

			 committed to placing advertisements in broadcast and magazines where at least

			 70 percent of the audiences are expected to be 21 years of age or older. The

			 industry should continue to monitor and tailor its advertising practices to

			 further limit underage exposure, including the use of independent third party

			 review. The industry should continue and expand evidence-based efforts to

			 prevent underage drinking.

				

					(5)

					Public health and consumer groups, in collaboration with the

			 alcohol beverage industry, should explore opportunities to reduce underage

			 drinking.

				

					(6)

					The entertainment industries

			 have a powerful impact on youth, and they should use rating systems and

			 marketing codes to reduce the likelihood that underage audiences will be

			 exposed to movies, recordings, or television programs with unsuitable alcohol

			 content, even if adults are expected to predominate in the viewing or listening

			 audiences.

				

					(7)

					Objective scientific evidence and data should be generated and

			 made available to the general public and policy makers at the local, state, and

			 national levels to help them make informed decisions, implement judicious

			 policies, and monitor progress in preventing childhood/adolescent alcohol

			 use.

				

					(8)

					The National Collegiate Athletic Association, its member colleges

			 and universities, and athletic conferences should affirm a commitment to a

			 policy of discouraging alcohol use among underage students and other young fans

			 by ending all alcohol advertising during radio and television broadcasts of

			 collegiate sporting events.

				

			II

			Interagency coordinating committee; annual report card

			

				201.

				Establishment of interagency coordinating committee to prevent

			 underage drinking

				

					(a)

					In general

					The Secretary of Health and Human Services, in collaboration with

			 the Federal officials specified in subsection (b), shall establish an

			 interagency coordinating committee focusing on underage drinking (referred to

			 in this section as the Committee).

				

					(b)

					Other agencies

					The officials referred to in subsection (a) are the Secretary of

			 Education, the Attorney General, the Secretary of Transportation, the Secretary

			 of the Treasury, the Secretary of Defense, the Surgeon General, the Director of

			 the Centers for Disease Control and Prevention, the Director of the National

			 Institute on Alcohol Abuse and Alcoholism, the Administrator of the Substance

			 Abuse and Mental Health Services Administration, the Director of the National

			 Institute on Drug Abuse, the Assistant Secretary for Children and Families, the

			 Director of the Office of National Drug Control Policy, the Administrator of

			 the National Highway Traffic Safety Administration, the Administrator of the

			 Office of Juvenile Justice and Delinquency Prevention, the Chairman of the

			 Federal Trade Commission, and such other Federal officials as the Secretary of

			 Health and Human Services determines to be appropriate.

				

					(c)

					Chair

					The Secretary of Health and Human Services shall serve as the

			 chair of the Committee.

				

					(d)

					Duties

					The Committee shall guide policy and program development across

			 the Federal Government with respect to underage drinking.

				

					(e)

					Consultations

					The Committee shall actively seek the input of and shall consult

			 with all appropriate and interested parties, including public health research

			 and interest groups, foundations, and alcohol beverage industry trade

			 associations and companies.

				

					(f)

					Annual report

					

						(1)

						In general

						The Secretary of Health and Human Services, on behalf of the

			 Committee, shall annually submit to the Congress a report that

			 summarizes—

						

							(A)

							all programs and policies of Federal agencies designed to prevent

			 underage drinking;

						

							(B)

							the extent of progress in reducing underage drinking

			 nationally;

						

							(C)

							data that the Secretary shall collect with respect to the

			 information specified in paragraph (2); and

						

							(D)

							such other information regarding underage drinking as the

			 Secretary determines to be appropriate.

						

						(2)

						Certain information

						The report under paragraph (1) shall include information on the

			 following:

						

							(A)

							Patterns and consequences of underage drinking.

						

							(B)

							Measures of the availability of alcohol to underage populations

			 and the exposure of this population to messages regarding alcohol in

			 advertising and the entertainment media.

						

							(C)

							Surveillance data, including information on the onset and

			 prevalence of underage drinking.

						

							(D)

							Any additional findings resulting from research conducted or

			 supported under section 501.

						

							(E)

							Evidence-based best practices to both prevent underage drinking

			 and provide treatment services to those youth who need them.

						

				202.

				Annual report card

				

					(a)

					In general

					The Secretary of Health and Human Services (referred to in this

			 section as the Secretary) shall, with input and collaboration

			 from other appropriate Federal agencies, States, Indian tribes, territories,

			 and public health, consumer, and alcohol beverage industry groups, annually

			 issue a report card to accurately rate the performance of each

			 state in enacting, enforcing, and creating laws, regulations, and programs to

			 prevent or reduce underage drinking. The report card shall include ratings on

			 outcome measures for categories related to the prevalence of underage drinking

			 in each State.

				

					(b)

					Outcome measures

					

						(1)

						In general

						The Secretary shall develop, in consultation with the Committee

			 established in section 201, a set of outcome measures to be used in preparing

			 the report card.

					

						(2)

						Categories

						In developing the outcome measures, the Secretary shall develop

			 measures for categories related to the following:

						

							(A)

							The degree of strictness of the minimum drinking age laws and

			 dram shop liability statutes in each State.

						

							(B)

							The number of compliance checks within alcohol retail outlets

			 conducted measured against the number of total alcohol retail outlets in each

			 State, and the results of such checks.

						

							(C)

							Whether or not the State mandates or otherwise provides training

			 on the proper selling and serving of alcohol for all sellers and servers of

			 alcohol as a condition of employment.

						

							(D)

							Whether or not the State has policies and regulations with regard

			 to Internet sales and home delivery of alcoholic beverages.

						

							(E)

							The number of adults in the State targeted by State programs to

			 deter adults from purchasing alcohol for minors.

						

							(F)

							The number of youths, parents, and caregivers who are targeted by

			 State programs designed to deter underage drinking.

						

							(G)

							Whether or not the State has enacted graduated drivers licenses

			 and the extent of those provisions.

						

							(H)

							The amount that the State invests, per youth capita, on the

			 prevention of underage drinking, further broken down by the amount spent

			 on—

							

								(i)

								compliance check programs in retail outlets, including providing

			 technology to prevent and detect the use of false identification by minors to

			 make alcohol purchases;

							

								(ii)

								checkpoints;

							

								(iii)

								community-based, school-based, and higher-education-based

			 programs to prevent underage drinking;

							

								(iv)

								underage drinking prevention programs that target youth within

			 the juvenile justice and child welfare systems; and

							

								(v)

								other State efforts or programs as deemed appropriate.

							

				203.

				Authorization of appropriations

				There are authorized to be

			 appropriated to carry out this title $2,000,000 for fiscal year 2006, and such

			 sums as may be necessary for each of the fiscal years 2007 through 2010.

			

			III

			National media campaign

			

				301.

				National media campaign to prevent underage drinking

				

					(a)

					Scope of the campaign

					The Secretary of Health and Human Services shall continue to fund

			 and oversee the production, broadcasting, and evaluation of the Ad Council’s

			 national adult-oriented media public service campaign.

				

					(b)

					Report

					The Secretary of Health and Human Services shall provide a report

			 to the Congress annually detailing the production, broadcasting, and evaluation

			 of the campaign referred to in subsection (a), and to detail in the report the

			 effectiveness of the campaign in reducing underage drinking, the need for and

			 likely effectiveness of an expanded adult-oriented media campaign, and the

			 feasibility and the likely effectiveness of a national youth-focused media

			 campaign to combat underage drinking.

				

					(c)

					Consultation requirement

					In carrying out the media campaign, the Secretary of Health and

			 Human Services shall direct the Ad Council to consult with interested parties

			 including both the alcohol beverage industry and public health and consumer

			 groups. The progress of this consultative process is to be covered in the

			 report under subsection (b).

				

					(d)

					Authorization of appropriations

					There are authorized to be appropriated to carry out this

			 section, $1,000,000 for each of the fiscal years 2006 and 2007, and such sums

			 as may be necessary for each subsequent fiscal year.

				

			IV

			Interventions

			

				401.

				Community-based coalition enhancement grants to prevent

			 underage drinking

				

					(a)

					Authorization of program

					The Director of the Office of National Drug Control Policy shall

			 award enhancement grants to eligible entities to design, test,

			 evaluate and disseminate strategies to maximize the effectiveness of

			 community-wide approaches to preventing and reducing underage drinking.

				

					(b)

					Purposes

					The purposes of this section are, in conjunction with the

			 Drug-Free Communities Act of 1997 (21 U.S.C. 1521 et seq.), to—

					

						(1)

						reduce alcohol use among youth in communities throughout the

			 United States;

					

						(2)

						strengthen collaboration among communities, the Federal

			 Government, and State, local, and tribal governments;

					

						(3)

						enhance intergovernmental cooperation and coordination on the

			 issue of alcohol use among youth;

					

						(4)

						serve as a catalyst for increased citizen participation and

			 greater collaboration among all sectors and organizations of a community that

			 first demonstrates a long-term commitment to reducing alcohol use among

			 youth;

					

						(5)

						disseminate to communities timely information regarding

			 state-of-the-art practices and initiatives that have proven to be effective in

			 reducing alcohol use among youth; and

					

						(6)

						enhance, not supplant, local community initiatives for reducing

			 alcohol use among youth.

					

					(c)

					Application

					An eligible entity desiring an enhancement grant under this

			 section shall submit an application to the Director at such time, and in such

			 manner, and accompanied by such information as the Director may require. Each

			 application shall include—

					

						(1)

						a complete description of the entity’s current underage alcohol

			 use prevention initiatives and how the grant will appropriately enhance the

			 focus on underage drinking issues; or

					

						(2)

						a complete description of the entity’s current initiatives, and

			 how it will use this grant to enhance those initiatives by adding a focus on

			 underage drinking prevention.

					

					(d)

					Uses of funds

					Each eligible entity that receives a grant under this section

			 shall use the grant funds to carry out the activities described in such

			 entity’s application submitted pursuant to subsection (c). Grants under this

			 section shall not exceed $50,000 per year, and may be awarded for each year the

			 entity is funded as per subsection (f).

				

					(e)

					Supplement not supplant

					Grant funds provided under this section shall be used to

			 supplement, not supplant, Federal and non-Federal funds available for carrying

			 out the activities described in this section.

				

					(f)

					Definitions

					For purposes of this section, the term eligible

			 entity means an organization that is currently eligible to receive

			 grant funds under the Drug-Free Communities Act of 1997 (21 U.S.C. 1521 et

			 seq.).

				

					(g)

					Administrative expenses

					Not more than 6 percent of a grant under this section may be

			 expended for administrative expenses.

				

					(h)

					Authorization of appropriations

					There are authorized to be appropriated to carry out this section

			 $5,000,000 for fiscal year 2006, and such sums as may be necessary for each of

			 the fiscal years 2007 through 2010.

				

				402.

				Grants directed at reducing higher-education alcohol

			 abuse

				

					(a)

					Authorization of program

					The Secretary shall award grants to eligible entities to enable

			 the entities to reduce the rate of underage alcohol use and binge drinking

			 among students at institutions of higher education.

				

					(b)

					Applications

					An eligible entity that desires to receive a grant under this Act

			 shall submit an application to the Secretary at such time, in such manner, and

			 accompanied by such information as the Secretary may require. Each application

			 shall include—

					

						(1)

						a description of how the eligible entity will work to enhance an

			 existing, or where none exists to build a, statewide coalition;

					

						(2)

						a description of how the eligible entity will target underage

			 students in the State;

					

						(3)

						a description of how the eligible entity intends to ensure that

			 the statewide coalition is actually implementing the purpose of this Act and

			 moving toward indicators described in section (d);

					

						(4)

						a list of the members of the statewide coalition or interested

			 parties involved in the work of the eligible entity;

					

						(5)

						a description of how the eligible entity intends to work with

			 State agencies on substance abuse prevention and education;

					

						(6)

						the anticipated impact of funds provided under this Act in

			 reducing the rates of underage alcohol use;

					

						(7)

						outreach strategies, including ways in which the eligible entity

			 proposes to—

						

							(A)

							reach out to students;

						

							(B)

							promote the purpose of this Act;

						

							(C)

							address the range of needs of the students and the surrounding

			 communities; and

						

							(D)

							address community norms for underage students regarding alcohol

			 use; and

						

						(8)

						such additional information as required by the Secretary.

					

					(c)

					Uses of funds

					Each eligible entity that receives a grant under this section

			 shall use the grant funds to carry out the activities described in such

			 entity’s application submitted pursuant to subsection (b).

				

					(d)

					Accountability

					On the date on which the Secretary first publishes a notice in

			 the Federal Register soliciting applications for grants under this section, the

			 Secretary shall include in the notice achievement indicators for the program

			 authorized under this section. The achievement indicators shall be

			 designed—

					

						(1)

						to measure the impact that the statewide coalitions assisted

			 under this Act are having on the institutions of higher education and the

			 surrounding communities, including changes in the number of alcohol incidents

			 of any kind (including violations, physical assaults, sexual assaults, reports

			 of intimidation, disruptions of school functions, disruptions of student

			 studies, mental health referrals, illnesses, or deaths);

					

						(2)

						to measure the quality and accessibility of the programs or

			 information offered by the statewide coalitions; and

					

						(3)

						to provide such other measures of program impact as the Secretary

			 determines appropriate.

					

					(e)

					Supplement not supplant

					Grant funds provided under this Act shall be used to supplement,

			 and not supplant, Federal and non-Federal funds available for carrying out the

			 activities described in this section.

				

					(f)

					Definitions

					For purposes of this section:

					

						(1)

						Eligible entity

						The term eligible entity means a State,

			 institution of higher education, or nonprofit entity.

					

						(2)

						Institution of higher education

						The term institution of higher education has the

			 meaning given the term in section 101(a) of the Higher Education Act of 1965

			 (20 U.S.C. 1001(a)).

					

						(3)

						Secretary

						The term Secretary means the Secretary of

			 Education.

					

						(4)

						State

						The term State means each of the 50 States, the

			 District of Columbia, and the Commonwealth of Puerto Rico.

					

						(5)

						Statewide coalition

						The term statewide coalition means a coalition

			 that—

						

							(A)

							includes—

							

								(i)

								institutions of higher education within a State; and

							

								(ii)

								a nonprofit group, a community underage drinking prevention

			 coalition, or another substance abuse prevention group within a State;

			 and

							

							(B)

							works toward lowering the alcohol abuse rate by targeting

			 underage students at institutions of higher education throughout the State and

			 in the surrounding communities.

						

						(6)

						Surrounding community

						The term surrounding community means the

			 community—

						

							(A)

							that surrounds an institution of higher education participating

			 in a statewide coalition;

						

							(B)

							where the students from the institution of higher education take

			 part in the community; and

						

							(C)

							where students from the institution of higher education live in

			 off-campus housing.

						

					(g)

					Administrative expenses

					Not more than 5 percent of a grant under this section may be

			 expended for administrative expenses.

				

					(h)

					Authorization of appropriations

					There are authorized to be appropriated to carry out this section

			 $5,000,000 for fiscal year 2006, and such sums as may be necessary for each of

			 the fiscal years 2007 through 2010.

				

			V

			Additional research

			

				501.

				Additional research on underage drinking

				

					(a)

					In general

					The Secretary of Health and Human Services shall collect data on,

			 and conduct or support research on, underage drinking with respect to the

			 following:

					

						(1)

						The short and long-range impact of alcohol use and abuse upon

			 adolescent brain development and other organ systems.

					

						(2)

						Comprehensive community-based programs or strategies and

			 statewide systems to prevent underage drinking, across the underage years from

			 early childhood to young adulthood, including programs funded and implemented

			 by government entities, public health interest groups and foundations, and

			 alcohol beverage companies and trade associations.

					

						(3)

						Improved knowledge of the scope of the underage drinking problem

			 and progress in preventing and treating underage drinking.

					

						(4)

						Annually obtain more precise information than is currently

			 collected on the type and quantity of alcoholic beverages consumed by underage

			 drinkers, as well as information on brand preferences of these drinkers and

			 their exposure to alcohol advertising.

					

					(b)

					Certain matters

					The Secretary of Health and Human Services shall carry out

			 activities toward the following objectives with respect to underage

			 drinking:

					

						(1)

						Testing every unnatural death of persons ages 12 to 20 in the

			 United States for alcohol involvement, including suicides, homicides, and

			 unintentional injuries such as falls, drownings, burns, poisonings, and motor

			 vehicle crash deaths.

					

						(2)

						Obtaining new epidemiological data within the National

			 Epidemiological Study on Alcoholism and Related Conditions and other national

			 or targeted surveys that identify alcohol use and attitudes about alcohol use

			 during pre- and early adolescence, including second-hand effects of adolescent

			 alcohol use such as date rapes, violence, risky sexual behavior, and prenatal

			 alcohol exposure.

					

						(3)

						Developing or identifying successful clinical treatments for

			 youth with alcohol problems.

					502.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out section 501 $6,000,000 for fiscal

			 year 2006, and such sums as may be necessary for each of the fiscal years 2007

			 through 2010.

			

